     3:21-cv-01651-RBH          Date Filed 06/08/21         Entry Number 15     Page 1 of 15




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 BRAD KEITH SIGMON,
                                                            Civil Action No.: 3:21-cv-01651-rbh
                                Plaintiff,
        v.
                                                              Defendants’ Response to
 BRYAN P. STIRLING, in his official capacity
                                                      Motion for Temporary Restraining Order
 as the Director of the South Carolina
                                                            and Preliminary Injunction
 Department of Corrections; and SOUTH
 CAROLINA DEPARTMENT OF
 CORRECTIONS,

                                Defendants.


       Defendants Bryan P. Stirling, in his official capacity as the Director of the South Carolina

Department of Corrections, and the South Carolina Department of Corrections (“SCDC”), and

Governor Henry McMaster (collectively, “Defendants”) submit this response to Brad Keith

Sigmon’s Motion for a Temporary Restraining Order and Preliminary Injunction.

                                             Introduction

       This is the fourth time in the last three weeks that Sigmon has asked a court to stop his

pending execution, which is set for June 18, 2021. First, he sued in state circuit court, challenging

the constitutionality of 2021 S.C. Acts No. 43, R-56, S. 200. See Compl., Owens & Sigmon v.

Stirling, No. 2021-CP-40-2306 (S.C. Comm Pls. May 17, 2021). Then, he moved the S.C. Supreme

Court to stay his notice of execution. See Mot. to Stay, State v. Sigmon, No. 2002-024388 (S.C.

May 28, 2021). Next, he filed a stay motion and petition in the S.C. Supreme Court’s original

jurisdiction, alleging ineffective assistance of counsel during his sentencing. See Sigmon v. State,

No. 2021-_____ (S.C. June 3, 2021). (For what it’s worth, the Fourth Circuit already considered

and rejected that argument in Sigmon’s federal habeas proceeding. See Sigmon v. Stirling, 956
     3:21-cv-01651-RBH           Date Filed 06/08/21       Entry Number 15         Page 2 of 15




F.3d 183, 193 (4th Cir. 2020), cert. denied, 141 S. Ct. 1094 (2021).) Now, Sigmon has brought

this Eighth Amendment challenge to electrocution as a method of execution.

       More than a decade ago, Justice Alito observed that death-penalty cases have for too long

been “characterized” by “seemingly endless proceedings.” Baze v. Rees, 553 U.S. 35, 69 (2008)

(Alito, J., concurring). He might as well have been predicting Sigmon’s flurry of last-minute

lawsuits. Sigmon, who was convicted about “two decades ago,” should not be permitted to delay

his sentence “through lawsuit after lawsuit.” Bucklew v. Precythe, 139 S. Ct. 1112, 1133–34

(2019). This denies the State and victims of their “important interest in the timely enforcement of

a sentence.” Id. at 1133. “The people of [South Carolina], the surviving victims of [Sigmon’s]

crimes, and others like them deserve better.” Id. at 1134.

       This latest lawsuit is no reason to stop Sigmon’s scheduled execution. First, his challenge

here is duplicative of his state circuit court lawsuit, as that lawsuit effectively requires him to show

that electrocution is cruel and unusual. Second, given settled U.S. Supreme Court precedent,

Sigmon is unlikely to be able to make that showing. The Court should therefore deny the motion,

as the Court gives effect to the Supreme Court’s admonition that “last-minute stays should be the

extreme exception, not the norm” and “police[s] carefully against attempts to use such challenges

as tools to interpose unjustified delay.” Id. (emphasis added).

                                            Background

       Brad Keith Sigmon’s girlfriend of three years ended their relationship in 2001. Upset,

Sigmon plotted his revenge. On April 26, 2001, he went to the house of his ex-girlfriend’s parents

and beat her parents to death with a baseball bat (hitting them multiple times because they were

“still moving”). He then took a gun from the house and waited for his ex-girlfriend to return. When

she did, Sigmon kidnapped her at gunpoint and forced her into his car. She was ultimately able to




                                                   2
     3:21-cv-01651-RBH          Date Filed 06/08/21      Entry Number 15        Page 3 of 15




jump out of the car. As she fled, Sigmon shot her. She nevertheless managed to escape and

survived.1

          A jury convicted Sigmon of two counts of murder and recommended the death penalty.

The S.C. Supreme Court affirmed the convictions and sentence. See State v. Sigmon, 366 S.C. 552,

623 S.E.2d 648 (2005). It affirmed the sentence again on Sigmon’s request for postconviction

relief. See State v. Sigmon, 403 S.C. 120, 742 S.E.2d 394 (2013). And the federal courts have

rejected his habeas claims. See Sigmon, 956 F.3d 183, cert denied, 141 S. Ct. 1094.

          The S.C. Supreme Court issued an execution notice for Sigmon for June 18, 2021. See

Execution Notice, State v. Sigmon, No. 2002-024388 (S.C. May 27, 2021). As noted in the

Introduction, Sigmon has sought relief in the past few weeks from multiple courts. This particular

case is a facial challenge to the constitutionality of electrocution as a method of execution.

                                          Legal Standard

          “A preliminary injunction is an extraordinary and drastic remedy” and “is never awarded

as of right.” Munaf v. Geren, 553 U.S. 674, 689 (2008) (internal quotation mark omitted). A

plaintiff must show four elements to obtain a preliminary injunction: (1) likelihood of success on

the merits, (2) irreparable harm, (3) the balance of the hardship tips in his favor, and (4) an

injunction is in the public interest. See Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 20

(2008).




1.      Freddie Eugene Owens, who has moved to intervene, robbed a convenience store in
Greenville around 4:00 AM on November 1, 1997. The clerk (a single mother of three children
who worked multiple jobs) had only $37 in the register. When she could not open the safe, Owens
shot her in the head. Owens was convicted of murder and sentenced to death. Between his
conviction and the sentencing phase, Owens killed another inmate, beating the inmate’s head
against the wall, choking him, and stabbing him in the eye with a pen. Like Sigmon, Owens has
exhausted his direct and collateral appeals. See Owens v. Stirling, 967 F.3d 396, 426 (4th Cir.
2020), cert. denied, ___ S. Ct. ___, No. 20-975, 2021 WL 1520801 (U.S. Apr. 19, 2021).


                                                  3
     3:21-cv-01651-RBH           Date Filed 06/08/21       Entry Number 15         Page 4 of 15




                                              Argument

I.     Sigmon’s state circuit court lawsuit warrants abstaining in this lawsuit.

       Generally, federal courts have a “virtually unflagging obligation . . . to exercise the

jurisdiction given to them. Colo. River Water Conservation Dist. v. United States, 424 U.S. 800,

817 (1976). There are, however, exceptions to this rule. Two of those exceptions apply here based

on the state circuit court case Sigmon filed.2

       A.      Colorado River applies because the cases are parallel.

       The Colorado River doctrine applies when parallel suits are pending in state and federal

court, so that courts may “avoid duplicative litigation.” Al-Abood ex rel. Al-Abood v. El-Shamari,

217 F.3d 225, 232 (4th Cir. 2000); see also Colo. River, 424 U.S. at 817–19. Cases are parallel—

and thus federal courts should abstain—whenever “substantially the same parties litigate

substantially the same issues in different forums.” Al-Abood, 217 F.3d at 232.

       Here, there can be no dispute the same parties are involved. Sigmon is a plaintiff both here

and in the state circuit court case. Director Stirling and SCDC are defendants in both cases. And

now, Freddie Owens (the other plaintiff in the state circuit court case) and the Governor have

moved to intervene here, creating a perfect overlap in the parties.

       That leaves only the question of whether substantially the same issues are being litigated.

At first glance, it may appear not. The state circuit court case challenges the constitutionality of

Act 43. This case is a constitutional challenge under the Eighth Amendment to electrocution as a




2.      Nothing in either Colorado River or Younger requires that a plaintiff be successful in the
state court action for abstention to apply. Rather, the plaintiff must merely have raised (or have the
opportunity to raise) the same issues that are raised in the federal case. Thus, the fact that the state
circuit court may deny the preliminary injunction motion is irrelevant to this analysis.


                                                   4
     3:21-cv-01651-RBH          Date Filed 06/08/21       Entry Number 15         Page 5 of 15




method of execution. But such a superficial analysis is insufficient. Digging deeper, it is clear that

both cases involve a challenge to the alleged cruelty of electrocution.

       One of Sigmon’s challenges in the state circuit court case is an ex post facto claim to Act

43. In short, Sigmon contends that lethal injection is the most humane form of execution, and

electrocution is “barbaric.” Compl. ¶ 54, Owens & Sigmon v. Stirling, No. 2021-CP-40-2306 (S.C.

Comm Pls. May 17, 2021). Thus (according to Sigmon), executing him by electrocution rather

than lethal injection unconstitutionally increases his punishment. See U.S. Const. art. I, § 10, cl. 1;

Calder v. Bull, 3 U.S. 386, 390 (1798) (Chase, J.) (defining an ex post facto law).

       To prevail on this claim, Sigmon must show that his punishment has increased, not simply

that his punishment will be carried out by a different method. Thus, under U.S. Supreme Court

precedent, Sigmon “must show a feasible and readily implemented alternative method of execution

that would significantly reduce a substantial risk of severe pain and that the State has refused to

adopt without a legitimate penological reason.” Bucklew, 139 S. Ct. at 1125. The U.S. Supreme

Court has given States this deference because courts are “not authorize[d] . . . to serve as boards

of inquiry charged with determining best practices for executions.” Bucklew, 139 S. Ct. at 1125.

Moreover, courts must not become “embroil[ed]” in “ongoing scientific controversies beyond their

expertise” about whether one method is slightly less painful than another.3 Baze, 553 U.S. at 51

(plurality opinion).



3.     At the hearing in state circuit court, Sigmon balked at this standard, contending any
additional amount of pain warrants finding an ex post facto violation. No case law supports such a
conclusion. And for good reason. Such a standard would force courts into deciding issues about
which the U.S. Supreme Court has recognized courts lack sufficient expertise. The metaphorical
anchor for the ex post facto analysis of whether the punishment was increased (i.e., whether it is
more than death) is the Eighth Amendment, which bans punishments that intend to cause pain
beyond what is necessary to carry out a death sentence. Otherwise, a sentence of death is a sentence
of death, no matter the method used to carry it out. See, e.g., Poland v. Stewart, 117 F.3d 1094,
1105 (9th Cir. 1997) (“[T]he sentence was death, and that sentence remains in place. The change


                                                  5
     3:21-cv-01651-RBH           Date Filed 06/08/21    Entry Number 15       Page 6 of 15




       Put another way, Sigmon will have to show in the state circuit court case that electrocution

is unconstitutionally cruel and unusual. Sigmon has not explicitly made that claim in the state

circuit court case, but he must make that showing to prevail there. Otherwise, he has no plausible

argument that his punishment has been increased. After all, in that situation, Sigmon would still

be facing the same punishment of execution. There can be a successful ex post facto argument only

if electrocution is unconstitutionally cruel.

       The state circuit court case thus raises implicitly the very issue that this case raises

explicitly: the constitutionality of electrocution under the Cruel and Unusual Punishments Clause.

Both cases will involve substantially the same arguments by the some or all of the same parties

and require the same analysis of the same U.S. Supreme Court decisions by the courts.

       Because the same parties are litigating the same issues, these cases are parallel, and

Colorado River applies. This Court should therefore abstain from considering Sigmon’s

constitutional challenge here.

       B.      Younger applies because the state circuit court action involves important state
               interests while still allowing Sigmon to pursue his claim about electrocution.

       The Younger doctrine requires abstention in proceedings that “implicate a State’s interest

in enforcing the orders and judgments of its courts.” Sprint Commc’ns, Inc. v. Jacobs, 571 U.S.

69, 72–73 (2013); see also Younger v. Harris, 401 U.S. 37 (1971). As the Fourth Circuit has framed

the analysis, the doctrine applies whenever “(1) an ongoing state judicial proceeding, instituted




in method does not make the sentence more burdensome and so does not violate the Ex Post Facto
Clause.”); Montana v. Fitzpatrick, 684 P.2d 1112, 1113 (Mont. 1984) (“Death by lethal injection
is not a legislatively created punishment. The punishment is the sentence of death.”). A change in
the method is a procedural change, and procedural changes are not ex post facto problems. See
Dobbert v. Florida, 432 U.S. 282, 294 (1977) (holding in a murder case involving a change to how
a death sentence could be imposed, “there was no change in the quantum of punishment attached
to the crime” after the procedural change).


                                                6
     3:21-cv-01651-RBH           Date Filed 06/08/21       Entry Number 15         Page 7 of 15




prior to any substantial progress in the federal proceeding; that (2) implicates important,

substantial, or vital state interests; and (3) provides an adequate opportunity for the plaintiff to

raise the federal constitutional claim advanced in the federal lawsuit.” Laurel Sand & Gravel, Inc.

v. Wilson, 519 F.3d 156, 165 (4th Cir. 2008).

       This case meets all three elements. First, there is an ongoing state judicial proceeding, and

it was filed before this lawsuit was. See Compl., Owens & Sigmon v. Stirling, No. 2021-CP-40-

2306 (S.C. Comm Pls. May 17, 2021). That proceeding challenges the execution notice that the

S.C. Supreme Court issued for Sigmon pursuant to S.C. Code Ann. § 17-25-370 by asking the

circuit court to enjoin the Act that sets forth the new procedure the General Assembly enacted

earlier this year to ensure that lawfully imposed death sentences may be carried out. See S.C. Code

Ann. § 24-3-530 (setting forth the methods and procedures for carrying out death sentences).

       Second, that state court proceeding raises important state interests. It specifically

challenges the constitutionality of South Carolina law. A law, no less, that sets forth the procedures

for carrying out a death sentence—one of the State’s most solemn duties.

       Third, Sigmon can raise his Eighth Amendment arguments about electrocution in the state

court proceeding, and he has already indirectly done as much. The Eighth Amendment applies in

that case, just as it does here. See U.S. Const. art. VI, cl. 2. As just discussed, see supra Part I.A.,

the state circuit court case involves the same U.S. Supreme Court decisions and arguments about

whether electrocution is unconstitutionally cruel and unusual.

       One other important consideration on this factor: Whether Sigmon pursues this argument

about electrocution in state circuit court or this Court, he must ultimately seek to convince the U.S.

Supreme Court that his argument is correct to prevail. Cf. 28 U.S.C. § 1254 (certiorari to federal

circuit courts of appeal); id. § 1257 (certiorari to highest court of a state). The U.S. Supreme Court




                                                   7
      3:21-cv-01651-RBH        Date Filed 06/08/21      Entry Number 15         Page 8 of 15




has repeatedly rejected the argument that electrocution is cruel and unusual punishment. See, e.g.,

Louisiana v. Resweber, 329 U.S. 459 (1947); In re Kemmler, 136 U.S. 436 (1890); see also Poyner

v. Murray, No. 93-6052, 1993 WL 13119345, at *1–2 (4th Cir. Jan. 19, 1993) (Widener, J.)

(collecting cases rejecting challenges to electrocution). Only the U.S. Supreme Court may overrule

its decisions. See Rodriguez de Quijas v. Shearson/Am. Exp., Inc., 490 U.S. 477, 484 (1989). Thus,

if electrocution is ever held to violate the Eighth Amendment, only the U.S. Supreme Court may

do so. Sigmon will have the opportunity to pursue his argument to the U.S. Supreme Court as

equally from the state circuit court case as in this case. And in the process of potentially raising

that issue to the U.S. Supreme Court through the state circuit case, Sigmon has already told argued

to the S.C. Supreme Court that electrocution is “needless torture.” Mot. to Stay 6, State v. Sigmon,

No. 2002-024388 (S.C. May 28, 2021)

II.    Sigmon is not likely to succeed on the merits.

       Even if this Court were to consider the merits of Sigmon’s claim, the Court should still

deny injunctive relief because Sigmon is not likely to prevail on the merits.

       The analysis of this factor must begin with this basic fact: For Sigmon to prevail, he would

have to convince the U.S. Supreme Court to overrule its prior decisions holding that electrocution

is not cruel and unusual punishment.4 See, e.g., Resweber, 329 U.S. 459. In fact, since the U.S.

Supreme Court reinstated the death penalty in Gregg v. Georgia, 428 U.S. 153 (1976), the U.S.

Supreme Court “has never invalidated a State’s chosen procedure for carrying out a sentence of

death as the infliction of cruel and unusual punishment.” Glossip v. Gross, 576 U.S. 863, 869

(2015) (emphasis added). That is a significant hurdle to overcome, and it is reason enough to deny



4.      On this point, it is telling that all Sigmon can cite from the U.S. Supreme Court about
electrocution is a dissent from the denial from certiorari. See Compl. ¶ 20 (citing Glass v.
Louisiana, 471 U.S. 1080, 1087–88 (1985) (Brennen, J., dissenting from denial of certiorari)).


                                                 8
     3:21-cv-01651-RBH           Date Filed 06/08/21      Entry Number 15      Page 9 of 15




Sigmon’s Motion. As noted above, the state case would still afford Sigmon the opportunity to seek

a stay from the U.S. Supreme Court, and that would allow the High Court to decide whether this

constitutional challenge might have enough merit to warrant a stay in view of longstanding

precedent to the contrary.

       A.      Sigmon is unlikely to show that lethal injection will significantly reduce a
               substantial risk of severe pain.

       Sigmon relies heavily on the U.S. Supreme Court’s decision in Baze for his contention that

lethal injection is the most humane method of execution. See Compl. ¶¶ 19, 83, ECF No. 1. He

treats this assertion as uncontestable fact.

       Hardly. A growing crowd of voices is arguing that lethal injection is especially painful,

particularly compared to other methods. Most prominent among those voices is perhaps Justice

Sotomayor. She has observed that lethal injection was adopted as “a more humane and palatable

method of execution,” but that in “cruel irony,” lethal injection “may turn out to be our most cruel

experiment yet.” Arthur v. Dunn, 137 S. Ct. 725, 732–33 (2017) (Sotomayor, J., dissenting from

denial of certiorari). In her dissent from the denial of certiorari in Arthur, Justice Sotomayor

catalogued claims of lethal injections that supposedly caused pain. See id. at 733. She wanted the

Supreme Court to take up the petitioner’s claim that a firing squad would substantially reduce the

risk of pain. See id. at 733–34. Less than a month ago, Justice Sotomayor echoed that call. See

Johnson v. Precythe, 141 S. Ct. ___, No. 20-287, 2021 WL 2044683, at *4 (U.S. May 24, 2021)

(Sotomayor, J., dissenting from denial of certiorari) (arguing that the Court should have heard a

case alleging that firing squad was less painful than lethal injection).

       Other Eighth Amendment challenges to lethal injection abound. See, e.g., Zink v.

Lombardi, 783 F.3d 1089 (8th Cir. 2015) (per curiam); Gissendaner v. Comm’r, Ga. Dep’t of

Corr., 779 F.3d 1275 (11th Cir. 2015); Raby v. Livingston, 600 F.3d 552 (5th Cir. 2010); Cooey v.



                                                  9
    3:21-cv-01651-RBH          Date Filed 06/08/21       Entry Number 15        Page 10 of 15




Strickland, (6th Cir. 2009); Emmett v. Johnson, 532 F.3d 291 (4th Cir. 2008); Morales v. Tilton,

465 F. Supp. 2d 972 (N.D. Cal. 2006).

       In fact, Sigmon has his own challenge to lethal injection. Sigmon sued Director Stirling

and SCDC demanding information about the protocols for lethal injection, alleging that SCDC’s

method could cause a “painful and tortuous death.” Compl. ¶ 37, Sigmon v. Stirling, No. 3:21-cv-

278-RBH (D.S.C. Jan. 28, 2021), ECF No. 1. Some of Sigmon’s lawyers have likewise sued

Director Stirling and SCDC over access to lethal injection protocols so they can “consider an

Eighth Amendment challenge” to those protocols.5 Compl. Introduction, Justice 360 v. Stirling,

No. 3:20-cv-3671-MGL (D.S.C. Oct. 19, 2020), ECF No. 1; see also id. ¶ 2 (“There are a variety

of drugs that have been or could be used to carry out an execution by lethal injection, and each has

specific risks and associated problems—risks that can be exacerbated when assessed in the context

of a particular inmate’s health and medical history.”); id. ¶¶ 9, 11–13 (asserting that condemned

inmates in other states “suffered a torturous death” or were subjected to a “botched execution” due

to alleged issues with lethal injections); id. ¶ 26 (“Electrocution is making a comeback in several

other states due to the persisting issues with lethal injection as a method of execution.”).

       In addition to these challenges by Sigmon and his counsel claiming that lethal injection is

painful, there is growing evidence that other methods that were previously considered less humane

than lethal injection might actually be more humane. When it comes to electrocution, one scholar

has observed that, “[w]hen done correctly, death by electrocution is relatively quick and

disfigurement is minimal.” Louis J. Palmer, Jr., The Death Penalty in the United States 250 (2013).



5.      The lethal-injection protocol Sigmon claims should be used (pentobarbital) is not
constitutionally required. The U.S. Supreme Court has approved of other drug protocols as well—
including the drug midazolam that Sigmon’s lawyers have implied should not be used. Compare
Glossip, 576 U.S. at 867, with Compl. ¶¶ 9, 13, Justice 360 v. Stirling, No. 3:20-cv-3671 (D.S.C.
Oct. 19, 2020), ECF No. 1.


                                                 10
     3:21-cv-01651-RBH          Date Filed 06/08/21        Entry Number 15         Page 11 of 15




To that point, Tennessee has carried out at least five executions by electrocution in the past few

years, as inmates are choosing electrocution over lethal injection. See Travis Loller, Tennessee

Man Gets Electric Chair for Killing Fellow Inmate, Associated Press (Feb. 21, 2021),

https://tinyurl.com/kc74jsfs; see also Miller v. Parker, 909 F.3d 827 (6th Cir. 2018) (discussing

another inmate who chose electrocution over lethal injection). In a Tennessee execution by

electrocution in 2020, for example, the inmate’s body stiffened and partially lifted out of the chair

before he died less than a minute after the first jolt of electricity. See Loller, supra.

        Ultimately, “some risk of pain is inherent in any method of execution.” Glossip, 576 U.S.

at 869. Therefore, “the Constitution does not require the avoidance of all risk of pain.” Id. Any

form of execution (indeed, any form of death) may involve some pain. Whatever pain electrocution

may cause, Sigmon is unlikely to show that lethal injection will significantly reduce a substantial

risk of severe pain as compared to electrocution.

        B.      Sigmon is unlikely to show that lethal injection is readily available.

        Sigmon contends that lethal injection by a single dose of pentobarbital is a readily available

alternative, claiming that other jurisdictions have recently been able to obtain that drug and carry

out executions. See Compl. ¶¶ 81–100, ECF No. 1. Although other jurisdictions may have had

such success, South Carolina has not, despite repeated efforts.

        In Sigmon’s case, the S.C. Supreme Court asked Director Stirling to explain why lethal

injection was not available. See Letter from D. Shearouse, State v. Sigmon, No. 2002-024388 (S.C.

June 4, 2021). Director Stirling explained that SCDC been unable, despite numerous and diligent

attempts, to acquire the drugs necessary, in useable form, to perform a lethal injection. SCDC, like

many other departments of corrections across the nation, has been repeatedly told, in no uncertain

terms, by manufacturers of the drugs needed for a lethal injection that they will not sell SCDC




                                                   11
    3:21-cv-01651-RBH          Date Filed 06/08/21      Entry Number 15        Page 12 of 15




such drugs. SCDC has also explored having a licensed pharmacy and pharmacist compound the

drugs, but those efforts have also been unsuccessful. See Letter from Dir. Stirling, State v. Sigmon,

No. 2002-024388 (S.C. June 8, 2021).

       Moreover, Sigmon’s arguments in this regard must be put in context. His counsel has

opposed efforts to obtain the drugs necessary to carry out executions by lethal injection. Sigmon

should be logically, if not legally, estopped from advancing this position.

       C.      Sigmon is unlikely to prevail under the original meaning of the Cruel and
               Unusual Punishments Clause.

       Sigmon tries to frame his claim under the evolving standards of decency test. See, e.g.,

Compl. ¶¶ 3, 101–08. This test is not how the U.S. Supreme Court has recently approached cases

challenging a method of execution. See Bucklew, 139 S. Ct. 1112; Glossip, 576 U.S. 863; Baze,

553 U.S. 35. The U.S. Supreme Court has begun focusing on the original meaning of the Cruel

and Unusual Punishments Clause in method-of-execution cases. For example, in its most recent

method-of-execution case, the Court rejected an argument because it was “inconsistent with the

original and historical understanding of the Eighth Amendment.” Bucklew, 139 S. Ct. at 1126–27.

       In 1689, England enacted its bill of rights, which prohibited “cruel and unusual

punishments.” English Bill of Rights, cl. 10 (1689), https://tinyurl.com/5rce8xre. Various states

eventually enacted such prohibitions as well. See, e.g., Virginia Declaration of Rights, § 9 (June

12, 1776) (“That excessive bail ought not to be required, nor excessive fines imposed, nor cruel

and unusual punishments inflicted.”), https://tinyurl.com/ert444zc. Congress did the same in the

Northwest Ordinance. See Northwest Ordinance of 1787, § 14, art. 2 (1787) (“no cruel or unusual

punishments shall be inflicted”).

       When the Eighth Amendment was ratified using the same language as these other legal

documents, “cruel” was understood to mean “pleased with hurting others,” “savage,” or



                                                 12
    3:21-cv-01651-RBH          Date Filed 06/08/21      Entry Number 15        Page 13 of 15




“unrelenting.” Bucklew, 139 S. Ct. at 1123 (quoting 1 S. Johnson, A Dictionary of the English

Language (4th ed. 1773)). “Unusual” referred to methods of execution that, even if not outlawed

under English law, “had long fallen out of use.” Id.; see also 4 William Blackstone, Commentaries

on the Laws of England 370 (1769) (“by tacit consent,” English law had stopped using methods of

execution that were “torture or cruelty”). Thus, methods like the rack, the stake, the wheel,

disemboweling, quartering, and public dissection were prohibited. Bucklew, 139 S. Ct. at 1123.

These banned methods were ones that were “designed to inflict pain and suffering beyond that

necessary to cause death.” Baze, 553 U.S. at 96 (Thomas, J., concurring in the judgment). The

prohibition on such punishments was known by “every schoolboy in America” during this time,

Akhil Reed Amar, The Bill of Rights 87 (1998), and it was a point raised repeatedly by

Antifederalists during the ratification debates, see Address and Reasons of Dissent of the Minority

of the Convention of Pennsylvania to Their Constituents, Pennsylvania Packet and Daily

Advertiser (Dec. 18, 1787), reprinted in The Anti-Federalist 207 (Murray Dry & Herbert J. Storing

eds., 1985). The Eighth Amendment ensures that Congress—and now, the States, see Jones v.

Mississippi, 141 S. Ct. 1307, 1314 (2021)—cannot enact such barbarous methods, see Baze, 553

U.S. at 96.

       The Cruel and Unusual Punishments Clause therefore does not prohibit the death penalty.

After all, capital punishment was used in the late 1700s. See id. at 1122. The Clause does, however,

limit how the state may execute someone. See Bucklew, 139 S. Ct. at 1123. Electrocution does not

violate the Cruel and Unusual Punishments Clause, as originally understood. Electrocution, of

course, did not exist at the Founding. New York was the first state to adopt electrocution as a

method of execution in 1888, seeking a more humane way to carry out death sentences. See Baze,

553 U.S. at 42. The Supreme Court did not accept the argument from the first person set to be




                                                13
    3:21-cv-01651-RBH         Date Filed 06/08/21         Entry Number 15    Page 14 of 15




executed by that method that electrocution was cruel or unusual. See In re Kemmler, 136 U.S. 436

(1890). Nor did it accept the argument that electrocuting an inmate a second time after a failed

execution was unconstitutional. See Louisiana v. Resweber, 329 U.S. 459 (1947). Because

electrocution does not seek “to inflict pain and suffering beyond that necessary to cause death,”

Baze, 553 U.S. at 96, the Supreme Court is unlikely to hold that electrocution violates the Eighth

Amendment, see also Bucklew, 139 S. Ct. at 1124 (explaining that a method of execution is

constitutional if it was not “intended to be painful and the risk of pain involved was considered

unfortunate but inevitable” (cleaned up)).

                                             Conclusion

       For the foregoing reasons, the Court should deny the Motion for a Temporary Restraining

Order and Preliminary Injunction.

                                              Respectfully submitted,

                                              s/Wm. Grayson Lambert
                                              Thomas A. Limehouse, Jr. (Fed. Bar No. 12148)
                                              Chief Legal Counsel
                                              Wm. Grayson Lambert (Fed. Bar No. 11761)
                                              Senior Legal Counsel
                                              OFFICE OF THE GOVERNOR
                                              South Carolina State House
                                              1100 Gervais Street
                                              Columbia, South Carolina 29201
                                              (803) 734-2100
                                              tlimehouse@governor.sc.gov
                                              glambert@governor.sc.gov

                                              Counsel for Governor McMaster


                                              and


                                              SMITH│ROBINSON




                                                14
    3:21-cv-01651-RBH      Date Filed 06/08/21   Entry Number 15       Page 15 of 15




                                       s/ Daniel C. Plyler
                                       DANIEL C. PLYLER (Fed. Bar No. 9762)
                                       AUSTIN T. REED (Fed. Bar No. 13405)
                                       2530 Devine Street
                                       Columbia, SC 29205
                                       T: 803-254-5445
                                       F: 803-254-5007
                                       Daniel.Plyler@SmithRobinsonLaw.com
                                       Austin.Reed@SmithRobinsonLaw.com

                                       Counsel for Defendants Bryan P. Stirling and the
                                       South Carolina Department of Corrections

June 8, 2021
Columbia, South Carolina




                                          15
